NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s response filed 05/04/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20, as filed on 09/30/2021, are currently pending.
Applicant’s election without traverse of Species Q (Figures 29-36) in the reply filed on 05/04/2022 is acknowledged.  Applicant is advised that this reply is incomplete because applicant has failed to identify the claims encompassing the elected species or grouping of patentably indistinct species.  Nonetheless, claim 11 (“wherein at least one of an angular position of the first handle relative to the upper left upright and an angular position of the second handle relative to the upper right upright is adjustable”; emphasis added) and claim 13 (“at least one stationary handle mounted on a stationary component of the climbing exercise machine”; emphasis added), as filed on 09/30/2021, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  Specifically, applicant has failed to disclose that Species Q (Figures 29-36) further comprises the features recited in claims 11 and 13.
Claims 1-10, 12, and 14-20, as filed on 09/30/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Tyler Boschert (Registration Number 70,791) on 05/13/2022.

The application has been amended as follows:
In claim 1, lines 8-9, “the lower upright and upper left upright are in substantially parallel planes on opposite vertical sides of the crossbar” has been replaced with --- the lower upright and upper left upright are in substantially parallel planes respectively aligned with the middle, central, or intermediate portion of the crossbar and the left end of the crossbar ---.

In claim 1, lines 11-12, “the lower upright and upper right upright are in substantially parallel vertical planes on opposite vertical sides of the crossbar” has been replaced with --- the lower upright and upper right upright are in substantially parallel planes respectively aligned with the middle, central, or intermediate portion of the crossbar and the right end of the crossbar ---.

In claim 1, line 13, “a resistance motor, housed within the crossbar and comprising a resistance motor axle” has been replaced with --- a resistance motor comprising a resistance motor axle and housed partially within the crossbar and partially within the lower upright at a junction of the crossbar and the lower upright ---.

In claim 1, line 30, “synchronizes” has been replaced with --- synchronize ---.

In claim 2, line 2, “a middle, central, or intermediate portion of the crossbar” has been replaced with --- the middle, central, or intermediate portion of the crossbar ---.

In claim 9, line 3, “the foot pedal” has been replaced with --- the at least one foot pedal ---.

In claim 9, line 4, “the foot pedal” has been replaced with --- the at least one foot pedal ---.

Claims 11 and 13 have been cancelled.

In claim 12, lines 2-3, “the function of the climbing exercise machine” has been replaced with --- a function of the climbing exercise machine ---.

In claim 14, lines 1-2, “the locations of the first handle and the first foot pedal” has been replaced with --- locations of the first handle and the first foot pedal ---.

In claim 14, line 2, “the machine” has been replaced with --- the climbing exercise machine ---.

In claim 14, line 3, “the locations of the second handle and the second foot pedal” has been replaced with --- locations of the second handle and the second foot pedal ---.

In claim 14, line 4, “the machine” has been replaced with --- the climbing exercise machine ---.

In claim 17, lines 3-4, “the function of the climbing exercise machine” has been replaced with --- a function of the climbing exercise machine ---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Liao Lai (US 2019/0009129); Young (US 2017/0157445); Haber (US 5,490,818); Allen (US 5,803,880); Chang (US 5,203,751)) fails to teach or render obvious the claimed climbing exercise machine (claim 1) as a whole, comprising:
a base support frame, configured to contact a floor or ground surface;
a lower upright, wherein a lower end of the lower upright is rigidly connected to the base support frame at an obtuse angle;
a crossbar, wherein an upper end of the lower upright is rigidly connected to a middle, central, or intermediate portion of the crossbar;
an upper left upright, wherein a left end of the crossbar is rigidly connected to a lower end of the upper left upright and the lower upright and upper left upright are in substantially parallel planes on opposite vertical sides of the crossbar;
an upper right upright, wherein a right end of the crossbar is rigidly connected to a lower end of the upper right upright and the lower upright and upper right upright are in substantially parallel vertical planes on opposite vertical sides of the crossbar;
a resistance motor, housed within the crossbar and comprising a resistance motor axle;
first, second, third, and fourth rails, wherein the first and second rails are housed within the lower upright, wherein the third rail is housed within the upper left upright, and wherein the fourth rail is housed within the upper right upright;
first, second, third, and fourth slides, each slide being supported on a corresponding rail such that each slide can slide along the corresponding rail to create a linear reciprocating motion;
a first foot pedal operatively connected to the first slide;
a second foot pedal operatively connected to the second slide;
a first handle operatively connected to the third slide;
a second handle operatively connected to the fourth slide;
a first linkage assembly, interconnecting the first handle, the first foot pedal, and the resistance motor;
a second linkage assembly, interconnecting the second handle, the second foot pedal, and the resistance motor;
a third linkage assembly, interconnecting the first foot pedal and the second foot pedal; and
a fourth linkage assembly, interconnecting the first handle and the second handle,
wherein the interconnections provided by the first, second, third, and fourth linkage assemblies synchronizes a reciprocating concurrent motion of the first foot pedal, the second foot pedal, the first handle, and the second handle to simulate a continuous climbing exercise motion for a user, and
wherein, due to the interconnections provided by the first and second linkage assemblies, the reciprocating concurrent motion causes rotation of the resistance motor axle to activate the resistance motor during operation of the climbing exercise machine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784